 Case 5:21-cv-00201-JSM-PRL Document 1 Filed 04/06/21 Page 1 of 5 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION


REBECCA BUTTON,                       CASE NO.:


      Plaintiff,

v.

SAI OF WILDWOOD ONE, INC.
d/b/a ECONOMY INN, a Florida
Corporation and VRUNDA PATEL,
Individually,


      Defendants.                     /


               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, REBECCA BUTTON, by and through the undersigned attorney, sues

Defendants, SAI WILDWOOD ONE, INC. d/b/a ECONOMY INN, a Florida

Corporation (hereinafter “Economy Inn”), and VRUNDA PATEL, Individually

(hereinafter “Patel”), and alleges:

      1.     Plaintiff was an employee of Defendants and brings this action for

unpaid overtime compensation, liquidated damages, attorney’s fees and costs, and

other relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b)

(“FLSA”).



                                          1
 Case 5:21-cv-00201-JSM-PRL Document 1 Filed 04/06/21 Page 2 of 5 PageID 2




                                       PARTIES

       2.     Plaintiff worked for Defendants in Ocala, Florida.

       3.     Defendant Economy Inn is a Florida Corporation which operates in

Ocala, Florida and is therefore within the jurisdiction of this Court.

       4.     Defendant Patel is the owner of Economy Inn who directly supervised

and managed Plaintiff at Economy Inn in Ocala, Florida and is therefore within the

jurisdiction of this Court.

                              GENERAL ALLEGATIONS

       5.     Plaintiff worked for Defendants from September 2019 until February

2021 as a hotel receptionist.

       6.     Defendant Patel exercised sufficient control over Economy Inn and

Plaintiff during Plaintiff’s employment with Economy Inn.

       7.     At     all      times   relevant    to    this    action,   Patel   was

an individual resident of the State of Florida, who owned and operated SAI

WILDWOOD ONE, INC. d/b/a ECONOMY INN and who regularly exercised the

authority to: (a) hire and fire employees; (b) determine the work schedules for the

employees; and (c) control the finances and operations of SAI WILDWOOD ONE,

INC. d/b/a ECONOMY INN. By virtue of having regularly exercised that authority

on behalf of SAI WILDWOOD ONE, INC. d/b/a ECONOMY INN, Patel is an

employer as defined by 29 U.S.C. § 201, et seq.


                                            2
 Case 5:21-cv-00201-JSM-PRL Document 1 Filed 04/06/21 Page 3 of 5 PageID 3




         8.    This action is brought under the FLSA to recover from Defendants

overtime compensation, liquidated damages, and reasonable attorneys’ fees and

costs.

         9.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§1331 and the FLSA.

         10.   During Plaintiff’s employment with Defendants, Defendant Economy

Inn has had more than $500,000.00 per year in gross volume of sales made or

business done.

         11.   During Plaintiff’s employment with Defendants, Defendant Economy

Inn employed two or more employees who handled goods, materials and supplies

which had travelled in interstate commerce.

         12.   Included in such goods, materials and supplies were computers,

telephones, office equipment, bedding, paper, toiletries, tools, and furniture, as well

as numerous other goods, materials and supplies which had been carried in interstate

commerce.

         13.   Therefore, Defendant Economy Inn is considered an enterprise covered

by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

         14.   Additionally, Plaintiff is a covered individual under the FLSA.

                                 FLSA VIOLATIONS

         15.   At all times relevant to this action, Defendants failed to comply with the

                                            3
 Case 5:21-cv-00201-JSM-PRL Document 1 Filed 04/06/21 Page 4 of 5 PageID 4




FLSA by failing to properly pay Plaintiff for all hours worked.

         16.   Plaintiff routinely worked over forty (40) hours per week on behalf of

Defendants.

         17.   However, Defendants failed to pay Plaintiff one and one-half times her

hourly rate of pay for the overtime hours she worked. Instead, Defendants only paid

Plaintiff her regular hourly rate of pay for the overtime hours she worked.

         18.   As a result of this practice, Plaintiff was not properly paid overtime

compensation by Defendants for the overtime hours she worked.

           COUNT I - RECOVERY OF OVERTIME COMPENSATION

         19.   Plaintiff reincorporates and readopts all allegations contained within

Paragraphs 1-18 above.

         20.   Plaintiff was entitled to be paid proper overtime compensation for

overtime hours worked for Defendants.

         21.   During her employment with Defendants, Plaintiff worked overtime

hours but was not paid full and complete overtime compensation for all overtime

hours for which Plaintiff worked but was instead only paid straight time for such

hours.

         22.   Defendants did not have a good faith basis for its decision to not

properly pay Plaintiff full overtime compensation for all overtime hours worked by

her during her employment with Defendants.

                                           4
 Case 5:21-cv-00201-JSM-PRL Document 1 Filed 04/06/21 Page 5 of 5 PageID 5




      23.    As a result of Defendants’ intentional, willful and unlawful acts in

refusing to pay Plaintiff full and complete overtime compensation, Plaintiff has

suffered damages plus incurring reasonable attorneys’ fees and costs.

      24.    As a result of Defendants’ willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

      WHEREFORE, Plaintiff, REBECCA BUTTON, demands judgment against

Defendants for unpaid overtime compensation, liquidated damages, reasonable

attorneys’ fees and costs incurred in this action, and any and all further relief that this

Court determines to be just and appropriate.

                                   JURY DEMAND

      Plaintiff requests a trial by jury on all issues so triable.

Dated this 6th day of April, 2021.



                                          /s/ ALISON BREITER
                                          Alison Breiter, Esq.
                                          FBN: 1003413
                                          Morgan & Morgan, P.A.
                                          20 N. Orange Avenue, Suite 1600
                                          Orlando, FL 32801
                                          Telephone: (407) 420-4058
                                          Facsimile: (407) 768-6287
                                          Email: abreiter@forthepeople.com
                                                 mfermaint@forthepeople.com
                                          Attorney for Plaintiff




                                             5
